I cannot concur in the opinion of the majority of the court in this case. Section 51 of the Constitution has been so often construed by this court that it appears wholly unbelievable at this late day the court would turn its back on the long line of decisions construing that section. The court, however, has departed from the construction placed on that section in numerous opinions, and has given no reason for the departure. Section 51 of the Constitution has served a useful purpose. As now written, it was not found in any Constitution of Kentucky previous to the one now in existence. The second paragraph of section 51 is a creature of the present Constitution. It was made a part of the fundamental law to prevent changes in existing laws surreptitiously. The requirement is that the law which is amended, revised, or the provisions thereof extended or conferred must be re-enacted and published at length. Literally, the provision means that any law or act which is directly amended must be published in full as it will read after the amendment is incorporated.
There has been a gradual evolution in the construction of similar provisions throughout the years. It was found that a literal construction meant the re-enactment and publication of long laws divided into different sections and divisions. Codes and statutes were adopted dividing the various acts of the Legislature into different *Page 93 
sections and subsections. The sections and subsections after the adoption of codes and statutes have been treated as separate laws as have been the separate sections and subsections of acts of the General Assembly before they passed into the codes and statutes. For that reason it has been permissible under the decision of this court to amend a section or subsection without setting out in full the entire act or law of which the section or subsection was a part. This court has uniformly held, however, that the entire section or subsection must be set out in full as it will read after the amendment has been made a part of it. There has been no departure from this rule.
It is remarkable that the majority opinion of the court in this case does not cite a single opinion of this court, or any other court, supporting the conclusion reached. That of itself should put the court on notice that the opinion must be wrong. Many states have similar provisions in their Constitutions, and, surely, if such a construction as has been placed on this section by the majority opinion has ever been approved by any other court, some reference would have been made to such opinions. The majority opinion will stand out alone as the only one approving such a construction of similar sections of Constitutions. The authorities cited in the majority opinion either have no bearing whatever on the question at issue or else they hold exactly contrary to what is held in that opinion. I very much fear that any careful lawyer reading the majority opinion will wonder if the court did not misconceive the meaning of the authorities cited.
The first group of cases cited in the majority opinion, beginning with Ex parte City of Paducah, 125 Ky. 510,101 S.W. 898, 31 Ky. Law Rep. 170, and ending with Jefferson County v. Cole, 204 Ky. 27, 263 S.W. 1114, show that they have no relation whatever to the question at issue. These opinions all fall under the first rule announced in the case of Board of Penitentiary Commissioners v. Spencer, 159 Ky. 255,166 S.W. 1017. That rule is that it is not necessary, when the body of the new act repeals, or has the effect of repealing, all, or part, of an existing act to republish or set forth the parts repealed, although the title of the repealing act may purport to be an amendment to the existing act. The Legislature may pass a law on any subject when it does not purport to amend any other act, but, if it is inconsistent with any *Page 94 
other act, such other act is impliedly repealed. When the members of the General Assembly are voting on such a bill, they know that the act, when passed, will constitute the whole law on the subject, and for that reason such an act does not fall within the provisions of section 51 of the Constitution. The case of Commonwealth v. Burk's Springs Distilling Co., 137 Ky. 224,  125 S.W. 306, cited in the majority opinion, involved the amendment to section 1 of a prior act, and section 1, as it would read after it was amended, was set out in full, and this court held that it was a compliance with section 51. In re Barker, 132 Ky. 220, 116 S.W. 686, 1176, cited in the majority opinion, has not the slightest reference in any way to the question involved in this case. The court in that case had before it the question as to whether the title of the act gave notice of an intention to amend a certain subsection of the act. The number of the subsection which was to be amended was written out in full in the title to the act, and the number was stated as "11." The enrolled bill showed that section 2 had been amended. The clerk mistook "11" written in Arabic numerals for 2 written in Roman numerals. The court said that the error was patent, and upheld the amendment to section "11." The case of Kentucky Heating Co. v. City of Louisville, 174 Ky. 142,192 S.W. 4, is cited in the majority opinion. In that case we find the court holding that it is allowable to amend by its re-enactment and publication one section of an act without reference to other sections. The court cited Board of Penitentiary Commissioners v. Spencer, supra, to support its conclusion on that point. The question as to whether the act under consideration had been amended by a later act was not decided by the court in that case. The court said:
    "But when the title of the act of 1904 is looked to, some question might be raised as to whether the attempt to amend section one of the act of 1900, was effectual, but upon this subject we express no opinion. The question is not here, and even if it should be admitted that the attempted amendment of 1904 was a nullity, the original act, as well as the amendment of 1900, would remain and leave the provisions of the act applicable to cities of the first class."
Kokas v. Commonwealth, 194 Ky. 44, 237 S.W. 1090, is cited in the majority opinion as supporting the conclusion *Page 95 
of the court. The opinion in that case cites the Spencer case, supra, and holds that the principles therein announced were conclusive of the question.
The majority opinion quotes extensively from 25 Rawle C. L. 873. I cannot understand how the court would offer that quotation as supporting the conclusions reached in the majority opinion. The quotation begins with the statement that a reasonable construction of such sections of Constitutions require that in any revised or amendatory act the new revised act or the new amended section must be set out in full. That is, what I am trying to say must always be done. The quotation from R. C. L., however, is dealing with a matter wholly foreign to the question under consideration in this case, as a casual reading of the quotation will show. Some courts have always held that the section or act before it is amended shall be set up and published at length in the new act, and that the act or section must also be re-enacted and set out at length as it will read after it has been amended. This mean that some courts hold that the old act must be published at length as well as the new act. The quotation from R. C. L. states the rule to be that in a majority of the jurisdictions it is not necessary to set out at length the old act, but the new act as it will read when amended must be set out.
The court cites the case of Walker v. Commonwealth, 192 Ky. 257,  232 S.W. 617, as sustaining its conclusions. No authority could be more positive against the holding of the court in the majority opinion than the opinion in that case. The court said there in so many words:
    "Fourth, we have uniformly held that a new act which purports to amend an existing act or part of an existing act, must set forth the whole of the existing act as it will appear when extended, revised or amended."
The trouble with the majority opinion is that it holds that it is not necessary to set forth the whole of the existing section or act as it will appear when extended, revised, or amended. The court also cites Flynn v. Barnes, 156 Ky. 498,161 S.W. 523. That case was written by the same judge who now as commissioner writes the majority opinion of the court in this case. The majority opinion passes over weighty constitutional matters by the naive *Page 96 
statement that the "language of the court there was used of the facts then before the court."
We have referred to the authorities cited in the majority opinion, and they are there for any one to read and determine for himself whether they, or any of them, remotely sustain the conclusions of the court as expressed in the majority opinion.
I shall not attempt to mention each individual case where a contrary doctrine has been announced by this court, but will be content to call attention to the Spencer case, supra. The court in that case reviewed all of the cases previously decided construing section 51 of the Constitution. The court then sought to set down certain rules for the guidance of the General Assembly, the courts, and the legal profession generally. It was thought that the opinion in the Spencer case had made clear and definite the proper construction of section 51. The rule announced in that case, which is the correct rule, and to be adhered to, is that, when a section of an act is amended, the whole section must be published at length showing how it will read after the amendment has been made a part of it.
I said I would not go back beyond the Spencer case, but I will mention the case of Board of Trustees v. Scott, etc.,125 Ky. 545, 101 S.W. 944, 30 Ky. Law Rep. 894, where the court, after a lengthy discussion of the proper construction of section 51, and after holding that it was permissible to amend the section, and stating how it should be done, concluded by saying: "But the whole section amended must be re-enacted."
Later than the Spencer case the court, in the consideration of Hickman v. Kimbley, 161. Ky. 652, 171 S.W. 176, again determined the proper construction of section 51. In addition to following the rules announced in the Spencer case, the court added this to the many other opinions to the same effect:
    "When the Legislature desires, by alteration or addition, to amend a section of an act without referring to the Kentucky Statutes, or a section of the act as it appears in the Kentucky Statutes, it may do so by amending the section of the act as it appears in the act under a title that will identify clearly the title of the act proposed to be amended, or it may amend the section according to its number in the Kentucky Statutes, under a title giving the section *Page 97 
of the Kentucky Statutes proposed to be amended;  and, whichever method is adopted, the body of the new act should contain the section as it will read when revised or amended, if it is the purpose to re-enact or leave in force any part of the section amended or revised."
Judge Clay, writing for the court in that opinion, more clearly expresses the correct rule than it will be found elsewhere, and it is even more clearly expressed there than it is in the case of Flynn v. Barnes, supra, where the opinion was written for the court by Judge Hobson, although the rule was very clearly expressed in the latter case.
The effect of the opinion in this case is to uphold an act which amends a section without setting out the section as it will read when amended. About a dozen sentences of new matter are inserted in the middle of the section. As I see it, the violation of section 51 could not be more flagrant, and heretofore that has been the opinion of this court. If the General Assembly can select one rhetorical paragraph out of a section, and make some change in that particular paragraph, and set it out as it will read after it is changed, it can just as lawfully select a sentence and amend the one sentence by adding to, or striking from, it and set out the sentence as it amended. If it can amend a paragraph or a sentence without setting out the entire section as it will read when amended, it can likewise amend one word by striking it out and substituting another therefor. That is the logical construction of the majority opinion, and it needs no argument to convince any one that such a construction means the entire destruction of section 51 of the Constitution. That section was placed in the Constitution to prevent the doing of that which the majority opinion exactly allows. Not only is the majority opinion unsound law, but it is a serious menace to the commonwealth. The members of the General Assembly are none too well advised as to law-making, and, if those with a lifetime of training seek to take advantage of the door which has been opened by the majority opinion, strange things will be done by members of the General Assembly without their knowing that they have been a party to the things done.
The majority opinion holds that this court will determine in each case whether the General Assembly has *Page 98 
set out at length and re-enacted as much of the law as is amended. That leaves the General Assembly without any standard by which to measure its acts. The rules heretofore established by this court for the construction of section 51 have become well established. These rules are reasonable, and easily understood. In effect, they are that, if an entire act is amended directly, it will be legal to set out the provisions of the entire act as it will read with the change or changes included. If a section of an act or statutes or codes is amended, it will be sufficient if the entire section is set out in full and published at length, including the change, or changes. If a subsection is amended, it will be sufficient if the entire subsection is set out in full and published at length, including the change or changes. This court has heretofore made the rules so clear that a person of meager intelligence may follow them. But the majority opinion in this case will bring chaos where order previously existed.
The reasonable and logical construction of section 51 is that which this court has heretofore placed on it That is to say, that, if a law is amended, and by "law" is meant the entire act, so much of it as is amended shall be re-enacted and published at length. So much of the law refers under the previous decisions of this court to sections and subsections. Further than that this court has never gone until the majority opinion in this case was written, and it cannot go further without unsettling existing conditions and bringing about utter confusion.
If the majority opinion should hold that section 18 of the act of 1918 is that which was set out and published at length in the act of 1922, the opinion would be sound, or at least there would be authority to support it. But that is not the effect of the majority opinion. The effect of the opinion is to hold that the old section 18 of the act of 1918 is all in effect with the few lines added in the middle of it by the act of 1922.
For the reasons given, and there are many others which could be given and better expressed, I must respectfully dissent from the majority opinion. Judges Dietzman and McCandless authorize me to say that they concur in this dissent. *Page 99